Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 1 of 19 PageID 68



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MIGUEL ANGEL MARTINEZ,

            Petitioner,

v.                                     Case No: 2:19-cv-796-FtM-29NPM
                                         Case No. 2:11-CR-40-FTM-29NPM
UNITED STATES OF AMERICA,

            Respondent.



                            OPINION AND ORDER

       This matter comes before the Court on petitioner’s Motion

Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

#217) 1 filed by counsel on November 5, 2019.       The government filed

a Response in Opposition to Motion (Cv. Doc. #9) on February 6,

2020.    The petitioner filed a Reply (Cv. Doc. #10) on February 28,

2020.     For the reasons set forth below, the motion is denied.

                                       I.

       On March 30, 2011, a federal grand jury in Fort Myers, Florida

returned a ten-count Indictment (Cr. Doc. #1) against petitioner

Miguel   Angel   Martinez   (petitioner     or   Martinez)   and   his   co-

defendant Eddy Luis Jose Estrella (Estrella).          Only Estrella was



1The Court will refer to the docket of the civil habeas case as
“Cv. Doc.”, and will refer to the docket of the underlying criminal
case as “Cr. Doc.”
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 2 of 19 PageID 69



charged in Counts One through Four, and Ten.              Petitioner was

charged with the following offenses in the following counts:

          •   Count Five:    Conspiracy to obstruct, delay, and affect

              commerce by robbery, in violation of 18 U.S.C. § 1951(a)

              (Hobbs Act Conspiracy).

          •   Count Six: Knowingly delaying and affecting commerce by

              robbery of an undercover police officer, in violation

              of 18 U.S.C. § 1951(a) (Hobbs Act Robbery).

          •   Count Seven:     Conspiracy to use and carry a firearm

              during and in relation to a crime of violence, and to

              possess the firearm in furtherance of the crime of

              violence, the crime of violence being the Hobbs Act

              Robbery alleged in Count Six, in violation of 18 U.S.C.

              § 924(o).

          •   Count Eight: Knowingly using and carrying of a firearm

              during and in relation to a crime of violence, and in

              furtherance of a crime of violence, the crimes of

              violence being the Hobbs Act Conspiracy charged in

              Count Five and the Hobbs Act Robbery charged in Count

              Six, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and

              (c)(1)(C)(i), and 18 U.S.C. § 2.

          •   Count Nine:     Possession of a firearm by a convicted

              felon, in violation of 18 U.S.C. § 922(g)(1).




                                   - 2 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 3 of 19 PageID 70



     The facts presented in the Presentence Report (Cr. Doc. #220,

pp. 5-7), to which petitioner did not object (Cr. Doc. #203, pp.

5-6) 1, described the underlying conduct as follows:

     On a prior occasion, Estrella had sold an undercover police

officer a quantity of Oxycodone, and had discussed the officer

purchasing a firearm on a later occasion.

     Estrella agreed to meet the officer again on January 27, 2011,

to sell Oxycodone and a firearm.       Prior to the meeting, petitioner

and Estrella agreed and planned to rob the undercover officer at

gunpoint of drugs recently purchased from Estrella, and money the

undercover detective was bringing to purchase drugs and a firearm

from Estrella.

     On January 27, 2011, Estrella met with the undercover officer

in the parking lot of a CVS store and sold him 15 Oxycodone 30 mg

pills for $210.    During this meeting, the officer asked about the

firearm.    Estrella stated that he did not have it, but he would

get another handgun from an apartment.        Estrella asked the officer

to take a ride to get the handgun, but the officer declined and

said he would wait there instead.       Estrella left the area, and he

and petitioner later returned to the CVS parking lot.




1 “[A] failure to object to allegations of fact in a PSI admits
those facts for sentencing purposes.” United States v. Wade, 458
F.3d 1273, 1277 (11th Cir. 2006).


                                   - 3 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 4 of 19 PageID 71



     Estrella walked towards the officer’s vehicle, entered the

passenger    side,   and    showed   the   officer   a   handgun.        Estrella

dropped out the magazine and locked the slide to show that the

firearm was empty.      Estrella lowered the firearm to get the officer

to crouch to look at it while petitioner approached the vehicle on

the passenger side.

     Petitioner knocked on the vehicle’s window and tried to open

the door, while Estrella attempted to convince the officer to find

out what petitioner wanted.          The officer refused, and asked why

petitioner was even there.           Feeling threatened, the officer put

the vehicle in reverse and attempted to back out.                  Estrella told

him to stop, and eventually Estrella slammed the vehicle into park

and opened the passenger door.             Petitioner leaned towards the

officer,    displayed   a   handgun    and    pointed    it   at   the   officer,

demanding the officer give him everything.              The officer retrieved

four pre-recorded $100 bills from his pocket, and handed the money

to Estrella, who handed it to petitioner.               The officer then gave

a verbal distress signal and the Lee County Sheriff’s Office moved

in for a takedown and rescue.

     On July 14, 2011, petitioner entered guilty pleas to Counts

Five through Nine of the Indictment without the benefit of a plea

agreement.    (Cr. Docs. #38, 42.)           Petitioner’s guilty pleas were

accepted, and petitioner was adjudicated guilty on July 18, 2011.

(Cr. Doc. #40.)



                                      - 4 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 5 of 19 PageID 72



     On October 17, 2011, the Court sentenced petitioner to a term

of 60 months imprisonment as to Counts Five, Six, Seven, and Nine,

to be served concurrently to each other; a term of 84 months

imprisonment as to Count Eight, to be served consecutively to the

terms imposed in Counts Five, Six, Seven, and Nine; and concurrent

terms of supervised release.       (Cr. Doc. #76.)      Judgment (Cr. Doc.

#81) was filed on October 17, 2011.         No direct appeal was filed.

                                    II.

     Petitioner’s    §   2255   Motion    raises   a   single   claim:   The

conviction and sentence in Count Eight must be vacated in light of

the U.S. Supreme Court’s intervening decision in Davis v. United

States, 139 S. Ct. 2319 (2019).            Davis held that the residual

clause in 18 U.S.C. § 924(c)(3)(B) was unconstitutionally vague.

Petitioner asserts that his conviction on Count Eight was based on

the use of the residual clause, and that without the use of this

residual clause, he could not have been convicted of Count Eight.

(Cv. Doc. #1, p. 4.)     Accordingly, petitioner argues, the district

court did not have the jurisdiction to convict or impose a sentence

on Count Eight.      (Cv. Doc. #2, p. 2.)          Petitioner also asserts




                                   - 5 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 6 of 19 PageID 73



that, in light of Davis, Count Eight violated his Fifth and Sixth

Amendment rights.     (Cv. Doc. #2, pp. 4-7.)

                                       A.

     In Count Eight, petitioner was charged with violation of 18

U.S.C. § 924(c)(1)(A)(ii).         The pertinent portion of Section

924(c) provides:

           (c)(1)(A) [A]ny person who, during and in
           relation to any crime of violence or drug
           trafficking crime (including a crime of
           violence or drug trafficking crime that
           provides for an enhanced punishment if
           committed by the use of a deadly or dangerous
           weapon or device) for which the person may be
           prosecuted in a court of the United States,
           uses or carries a firearm, or who, in
           furtherance of any such crime, possesses a
           firearm, shall, in addition to the punishment
           provided for such crime of violence or drug
           trafficking crime--

           . . .

           (ii) if the firearm is brandished, be
           sentenced to a term of imprisonment of not
           less than 7 years; and

18 U.S.C. § 924(c)(1)(A)(ii).       A “crime of violence” is a felony

offense that:

           (A) has as an element the use, attempted use,
           or threatened use of physical force against
           the person or property of another, or

           (B) that by its nature, involves a substantial
           risk that physical force against the person or
           property of another may be used in the course
           of committing the offense.




                                   - 6 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 7 of 19 PageID 74



18 U.S.C. § 924(c)(3)(A), (B).       Thus, a crime of violence under §

924(c) must either fall under the “elements clause” of (A) or the

“residual clause” of (B).

     Count Eight provided in its entirety:




Thus, as petitioner recognizes (Cv. Doc. #2, pp. 2-3), Count Eight

alleged two “crimes of violence,” the Hobbs Act Conspiracy charged

in Count Five and the Hobbs Act Robbery charged in Count Six.

                                       B.

     It is the residual clause of § 924(c)(3)(B) that United States

v. Davis, 139 S. Ct. 2319 (2019) declared to be unconstitutionally



                                   - 7 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 8 of 19 PageID 75



vague, extending the reasoning of Johnson v. United States, 135 S.

Ct. 2551, 2578 (2015) and Sessions v. Dimaya, 138 S. Ct. 1204,

1216 (2018), which had addressed similar clauses in other statutes.

The Eleventh Circuit has found that Davis is a new substantive

constitutional rule which applies retroactively.                In re Hammoud,

931 F.3d 1032 (11th Cir. 2019).             Thus, to be valid, a § 924(c)

conviction must be predicated on a crime of violence as defined by

§ 924(c)(3)(A).

     It is also clear that under current case law a Hobbs Act

conspiracy is not a “crime of violence” under the elements clause

of § 924(c)(3)(A).           Brown v. United States, 942 F.3d 1069, 1075

(11th Cir. 2019).        See also Hossain v. United States, No. 17-

13135, 2020 WL 1228672, at *1 (11th Cir. Mar. 13, 2020) (plea of

guilty predicated solely on conspiracy to commit Hobbs Act robbery

vacated); Escourse-Westbrook v. United States, 799 F. App'x 803

(11th    Cir.   2020)   (vacated     and   remanded   because   the     crime   of

violence was solely predicated on the Hobbs Act conspiracy); United

States v. Jenkins, 792 F. App'x 756, 758 (11th Cir. 2020) (same).

Thus, petitioner’s conviction of the Hobbs Act Conspiracy cannot

be a predicate crime of violence in Count Eight.

                                           C.

     Petitioner and the United States agree to these preliminary

matters in this case.         Thus, there is no dispute that the residual

clause    of    §   924(c)    is   unconstitutional,    that    Davis    applies



                                      - 8 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 9 of 19 PageID 76



retroactively, that petitioner filed a timely § 2255 petition (at

least to the Davis claim(s)), that the Davis claim is cognizable

in this § 2255 petition, and that Hobbs Act Conspiracy is not a

crime of violence.         After that, the parties part company.

                                             III.

                                               A.

      Petitioner starts from the unassailable position that Davis

has   found      the      residual     clause       in    §     924(c)(3)(B)     to   be

unconstitutionally vague.             From this, petitioner argues that the

conviction       in    Count   Eight    must    be       vacated   because      (1)   his

conviction in Count Eight “may have been” based on the residual

clause, and (2) his substantive § 1951(a) offense conviction does

not qualify as a predicate offense.                 (Doc. #2, pp. 3-4). 2

      (1)     Petitioner’s Burden

      Petitioner’s burden in this type of issue was set forth in

Beeman      v.   United     States,    871     F.3d      1215    (11th   Cir.    2017).

Paraphrasing Beeman and extending it to a Davis claim, to prove a

Davis claim petitioner must establish that the residual clause

actually adversely affected the sentence he received, not simply

that it may have done so. Only if petitioner would not have

received an enhanced sentenced absent the existence of the residual


2 Petitioner recognizes that the Eleventh Circuit has held to the
contrary on both issues, but preserves the issues for further
appellate review. (Id. n.2).



                                        - 9 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 10 of 19 PageID 77



clause is there a Davis violation.       There is only a Davis violation

if the sentencing court relied solely on the residual clause, as

opposed to also or solely relying on the elements clause to qualify

a prior conviction as a crime of violence.              Beeman, at 1221-22.

See also In re Cannon, 931 F.3d 1236, 1243 (11th Cir. 2019).

      Petitioner argues, as did petitioner in Beeman, that he meets

his burden if it is merely possible that the Court relied on the

residual clause to enhance the sentence. Beeman rejected this

standard, holding that, like any other § 2255 movant, a Johnson

claimant

            must show that—more likely than not—it was use
            of the residual clause that led to the
            sentencing   court’s   enhancement    of   his
            sentence. If it is just as likely that the
            sentencing court relied on the elements or
            enumerated offenses clause, solely or as an
            alternative basis for the enhancement, then
            the movant has failed to show that his
            enhancement was due to use of the residual
            clause.

Id. at 1222.       The same standard applies to petitioner’s Davis

claim.

      (2)   Hobbs Act Robbery as Crime of Violence

      Petitioner    is   also   incorrect    in   the     argument   that   a

substantive Hobbs Act Robbery is not a crime of violence under §

924(c).     In the Eleventh Circuit, Hobbs Act Robbery continues to

be a crime of violence under the elements clause of § 924(c).

            In Davis,    the Supreme     Court held       that §
            924(c)’s        residual         clause           was



                                   - 10 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 11 of 19 PageID 78



               unconstitutionally vague. 139 S. Ct. at 2336.
               However, Hobbs Act robbery—the predicate crime
               of violence for White’s § 924(c) convictions—
               categorically qualifies as a crime of violence
               under § 924(c)’s elements clause. See United
               States v. St. Hubert, 909 F.3d 335, 344 (11th
               Cir. 2018), abrogated on other grounds by
               Davis, 139 S. Ct. 2319; see also In re Fleur,
               824 F.3d 1337, 1340–41 (11th Cir. 2016). The
               Davis court did not disturb § 924(c)’s
               elements clause. See generally Davis, 139 S.
               Ct. at 2323–36.

United States v. White, 19-12267, 2020 WL 2300433, at *1 (11th

Cir. May 8, 2020). 3      Cf. United States v. Eason, 953 F.3d 1184,

1191 (11th Cir. 2020)(recognizing that Hobbs Act robbery satisfies

the elements clause in 18 U.S.C. § 924(c), but holding it does not

satisfy the requirements of U.S. Sentencing Guidelines Manual §

4B1.2(a)(1)).

                                        B.

        Petitioner nonetheless argues that in this case the Hobbs Act

Robbery conviction cannot be considered.            This is so, petitioner

argues, because the identification of two crimes of violence in

Count Eight rendered the count duplicitous, the remedy for which

is that the court may only rely on the least culpable conviction,

i.e.,    the    Hobbs   Act   Conspiracy.    (Cr.    Doc.   #2,   pp.   4-5.)

Additionally, petitioner argues that the duplicity resulted in a

miscarriage of justice and violated his Fifth and Sixth Amendment


3 Petitioner argues that the Eleventh Circuit cases are wrongly
decided, although recognizing they are binding on a district court.
(Cv. Doc. #2, p. 5 n.3.)


                                   - 11 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 12 of 19 PageID 79



rights.    Recognizing that the Eleventh Circuit has held that Hobbs

Act robbery is a crime of violence under the § 924(c) elements

clause, Petitioner asserts that there is a question as to which of

the two offenses the Court actually relied upon in this case.

(Id. p. 5.)     The Court finds that none of these arguments have

merit.

      The Court finds the recent discussion in an unpublished

Eleventh Circuit decision instructive:

            Nesbitt contends that his § 924(c) conviction
            is invalid because Count 3, upon which it
            rests, is a “duplicitous count,” by which he
            means “it charges two or more ‘separate and
            distinct’ offenses.” See In re Gomez, 830 F.3d
            1225 (11th Cir. 2016). After all, the
            government could have charged two § 924(c)
            counts, one predicated on the conspiracy and
            one predicated on the substantive crime.

            A duplicitous count poses several dangers,
            including the risk that a “jury may convict a
            defendant without unanimously agreeing on the
            same offense.” Another risk, limited to cases
            such as this one, is that the jury convicted
            Nesbitt only because it unanimously agreed on
            the predicate offense of conspiracy to commit
            Hobbs Act robbery, which is not a crime of
            violence and therefore not a proper predicate
            offense.

            The parties agree that the question of whether
            Nesbitt’s § 924(c) conviction is valid is
            analyzed under plain error review because
            Nesbitt failed to raise the duplicity issue in
            the district court at the time the error
            occurred (including when the district court
            instructed the jury that it could base its §
            924(c) verdict on either Count 1 or Count 2).
            See Fed. R. Crim. P. 52(b).

            . . .


                                   - 12 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 13 of 19 PageID 80



            Even if the district court committed an error
            “that is plain” by permitting two predicate
            offenses to underly the § 924(c) charge,
            Nesbitt cannot show that error affected his
            substantial rights. To establish that the
            error affected his substantial rights, he
            would have to demonstrate “a reasonable
            probability that, but for the error, the
            outcome of the proceeding would have been
            different.” Molina-Martinez v. United States,
            ––– U.S. ––––, 136 S. Ct. 1338, 1343, 194 L.
            Ed. 2d 444 (2016) (quotation marks omitted).
            He has not, and cannot, do that.

            The evidence is overwhelming that substantive
            Hobbs Act robbery was a predicate offense for
            Nesbitt’s § 924(c) count. Nesbitt does not
            contest that he is guilty of substantive Hobbs
            Act robbery. . . . Nesbitt offers no evidence
            that had he contemporaneously objected to the
            allegedly duplicitous count the outcome of the
            proceeding would have been any different.

            Had Nesbitt objected to the superseding
            indictment and prevailed, he would have been
            charged with two § 924(c) firearm counts: one
            count would have had conspiracy to commit
            Hobbs Act robbery as the predicate and the
            other would have had substantive Hobbs Act
            robbery as the predicate.

            Nesbitt cannot show a reasonable probability
            that he would not have been convicted of the
            § 924(c) count tied to substantive Hobbs Act
            robbery, which would have left him in the same
            place, guilty of one § 924(c) count. Had he
            objected to the jury instructions, the outcome
            also would have been the same. The judge would
            have required the jury to unanimously agree on
            the predicate offense, and the evidence is
            clear   the  jury   would   have  all   agreed
            substantive Hobbs Act robbery was a predicate
            offense. In either scenario, no reasonable
            probability of a different outcome exists.

            Nesbitt’s counterarguments don’t convince us
            otherwise. He argues that In re Gomez requires
            us to assume that his § 924(c) offense rests


                                   - 13 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 14 of 19 PageID 81



            on the least culpable of the offenses alleged
            to support the conviction, in this case
            conspiracy to commit Hobbs Act robbery. 830
            F.3d 1225 (11th Cir. 2016). But Gomez involved
            an application for permission to file a second
            or successive 28 U.S.C. § 2255 motion. Id. at
            1226. In that scenario, all an applicant has
            to do to obtain permission is make a prima
            face showing that he satisfies the criteria of
            § 2255. See id. at 1229 (noting applicant has
            only made “a prima facie showing that his
            conviction may” be unlawful) (emphasis added)
            (Carnes, J., concurring); In re Holladay, 331
            F.3d 1169, 1173 (11th Cir. 2003) (applicant
            need show only a “reasonable likelihood” of
            success). But here the merits are before us,
            so we can decide if substantive Hobbs Act
            robbery supports Nesbitt’s § 924(c) conviction
            — and it does.

            Nesbitt cites Alleyne v. United States in
            support. 570 U.S. 99, 133 S. Ct. 2151, 186
            L.Ed.2d 314 (2013). In Alleyne the Supreme
            Court held that factual findings that increase
            the mandatory minimum sentence for any crime
            are “elements [of the offense] and must be
            submitted to the jury and found beyond a
            reasonable doubt.” Id. at 103, 133 S. Ct.
            2151. We have held that an “indictment that
            lists multiple predicates in a single § 924(c)
            count allows for a defendant’s mandatory
            minimum to be increased without the unanimity
            Alleyne required.” Gomez, 830 F.3d at 1227.
            That is because some of the jurors might have
            though Nesbitt used the gun during the
            conspiracy to commit Hobbs Act robbery, while
            the others thought he did so only during the
            substantive Hobbs Act robbery. See id. So
            Alleyne prohibits a judge from making the
            factual determination about which predicate
            offense supported the § 924(c) count when it
            is not clear what the jury has decided. Id.
            Alleyne does not help Nesbitt because the
            district court did not make a factual
            determination about which predicate offense
            supported the § 924(c) count.




                                   - 14 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 15 of 19 PageID 82



            Nesbitt cites Alleyne and In re Gomez to argue
            that we cannot conduct plain error review
            because in order to determine if a reasonable
            probability of a different outcome would
            result, we would have to engage in prohibited
            factfinding. So presumably, we should ignore
            the requirements of the plain error rule and
            conduct a full-on merits review. That is
            wrong. Neither Alleyne nor In re Gomez bars us
            from determining if “a reasonable probability
            [exists] that, but for the error, the outcome
            of the proceeding would have been different.”
            Molina-Martinez, 136 S. Ct. at 1343; cf.
            Hedgpeth v. Pulido, 555 U.S. 57, 58, 129 S.
            Ct. 530, 172 L. Ed. 2d 388 (2008) (improperly
            instructing the jury on multiple theories of
            guilt, one of which is invalid, is not a
            structural error and is subject to harmless
            error review). That is not factfinding. It is
            standard third-prong plain error review. And
            once again, given the overwhelming evidence
            that substantive Hobbs Act robbery supports
            his § 924(c) conviction, Nesbitt cannot show
            that a reasonable probability of a different
            outcome exists.

United States v. Nesbitt, 18-11125, 2020 WL 1970519, at *3–5 (11th

Cir. Apr. 24, 2020)(footnotes omitted).          In footnote 4, Nesbitt

stated:

            Nesbitt also suggests that aiding and abetting
            substantive Hobbs Act robbery is not a crime
            of violence. It is. In re Colon, 826 F.3d 1301,
            1305 (11th Cir. 2016) (concluding that aiding
            and abetting substantive Hobbs Act robbery is
            a crime of violence under the elements clause
            and thus supports an aiding and abetting §
            924(c) firearm charge). Nesbitt also argues
            that substantive Hobbs Act robbery is not a
            crime of violence if a person is convicted
            under a theory of Pinkerton liability. See
            Pinkerton v. United States, 328 U.S. 640, 647–
            48, 66 S. Ct. 1180, 90 L. Ed. 1489 (1946)
            (holding that criminal defendants are liable
            for the reasonably foreseeable actions of



                                   - 15 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 16 of 19 PageID 83



            their co-conspirators). But that argument is
            not   relevant   because   the   evidence   is
            overwhelming that Nesbitt’s guilt was not
            dependent on Pinkerton liability; he did not
            dispute in this trial or during his last
            direct appeal that he robbed the restaurant
            and carried a firearm while doing so. See
            United States v. Gallo-Chamorro, 48 F.3d 502,
            506–508 (11th Cir. 1995) (discussing aiding
            and abetting versus Pinkerton liability and
            noting that aiding and abetting “has a broader
            application” and “rests on a broader base”
            than Pinkerton liability) (quoting Nye &
            Nissen v. United States, 336 U.S. 613, 620, 69
            S. Ct. 766, 93 L. Ed. 919 (1949)).

United States v. Nesbitt, 18-11125, 2020 WL 1970519, at *5 n.4

(11th Cir. Apr. 24, 2020).

      Petitioner’s case is far less compelling than was Nesbitt’s.

There is no doubt that the fact-finder found that petitioner was

guilty of the Hobbs Act Robbery – petitioner’s guilt of that

offense was established by petitioner’s own words in a guilty plea

proceeding.     The magistrate judge recommended acceptance of the

pleas, including the Hobbes Act Robbery count and Count Eight (Cr.

Doc. #39), and the district court accepted the recommendation and

adjudicated petitioner guilty (Cr. Doc. #40.)               No prohibited

judicial fact-finding is required, since a Court in the guilty

plea context is required to make such a factual finding.            Fed. R.

Crim. P. 11(b)(3).

      Generally,    where   the   government    charges   crimes    in   the

conjunctive, as was done in Count Eight, it is only required to

prove one such crime.       United States v. Simpson, 228 F.3d 1294,



                                   - 16 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 17 of 19 PageID 84



1300 (11th Cir. 2000) (“[W]here an indictment charges in the

conjunctive several means of violating a statute, a conviction may

be obtained on proof of only one of the means, and accordingly the

jury instruction may properly be framed in the disjunctive.”).

Even though the district court relied on both the Hobbs Act

Conspiracy and the Hobbs Act Robbery in Count Eight, there was no

violation of petitioner’s constitutional or statutory rights as

long as it is clear that one of the offenses qualified as a §

924(c) crime of violence.         Where the guilty plea is predicated

both on a conspiracy to commit Hobbs Act robbery and a second

qualifying     predicate   offense,     petitioner   is   not    entitled     to

relief.     In re Navarro, 931 F.3d 1298, 1302 (11th Cir. 2019)

(Section “924(c) requires only that the predicate crime be one

that may be prosecuted”).       See also In re Pollard, 931 F.3d 1318,

1321   (11th   Cir.   2019)(“If   the    companion   crime      for   which   an

applicant was convicted qualifies as a crime of violence under §

924(c)(3)(A)’s use-of-force clause, that applicant cannot show

that there is a ‘reasonable likelihood’ that he will benefit from

the rule announced in Davis.”)

       Unlike Cannon, where it was unclear if the jury also concluded

that the firearm was in furtherance of the underlying drug and

carjacking predicates along with the use of the firearm during a

Hobbs Act conspiracy, in this case it is not even “somewhat unclear

which crime or crimes served as the predicate offense for Cannon’s



                                   - 17 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 18 of 19 PageID 85



§ 924(o) conviction.”       In re Cannon, 931 F.3d 1236, 1243 (11th

Cir.   2019).     There   is     no   reason   to   presume   the   Hobbs   Act

Conspiracy, as the least culpable offense, was the only predicate

conviction based on the record in this case.              Additionally, the

“least culpable offense” rule does not apply in this case.                  The

Eleventh Circuit “has only applied the ‘least culpable offense’

rule when determining whether an offense qualifies as a crime of

violence, not when determining which crime of violence underlies

a defendant’s § 924(c) conviction.”            Calderon v. United States,

No. 18-11615,         F. App’x         , 2020 WL 1921930, at *4 (11th Cir.

Apr. 21, 2020) (per curiam).             Since this case involved a plea

rather than a jury trial, the same Sixth Amendment concerns are

not present.    Id.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.   Petitioner’s Motion Under 28 U.S.C. Section 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (Cv. Doc. #1; Cr. Doc. #217) is DENIED.

       2.   The Clerk of the Court shall enter judgment accordingly

and close the civil file.        The Clerk is further directed to place

a copy of the civil Judgment in the criminal file.

       IT IS FURTHER ORDERED:

       A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.            A prisoner seeking a writ of habeas



                                      - 18 -
Case 2:19-cv-00796-JES-NPM Document 11 Filed 06/01/20 Page 19 of 19 PageID 86



corpus has no absolute entitlement to appeal a district court’s

denial of his petition.      28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).        “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2).       To make such a

showing,   Petitioner    “must   demonstrate    that   reasonable   jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).         Petitioner has not made the

requisite showing in these circumstances.

      Finally, because Petitioner is not entitled to a certificate

of appealability, he is not entitled to appeal in forma pauperis.

      DONE and ORDERED at Fort Myers, Florida, this           1st    day of

June, 2020.




Copies:
Petitioner
AUSA




                                   - 19 -
